Citation Nr: 0508718	
Decision Date: 03/23/05    Archive Date: 04/01/05	

DOCKET NO.  99-12 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a psychiatric 
disorder.


REPRESENTATION

Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Vito A. Clementi, Senior Counsel
INTRODUCTION

The appellant had active duty from February 1951 to February 
1953.  

This matter was last before the Board of Veterans' Appeals 
(Board) in December 2003.  At that time, the Board remanded 
the claim to the Department of Veterans Affairs (VA) Appeals 
Management Center (AMC), in Washington, DC, to ensure 
compliance with the Veterans Claims Assistance Act (VCAA).  
See Pub. L. No. 106-475, 114 Stat. 2096 (2000), now codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002).  
This action followed a February 2001 decision by the Board, 
which had denied reopening of the appellant's claim of 
entitlement to service connection for a psychiatric disorder, 
last denied in a March 1994 decision by the U.S. Court of 
Appeals for Veterans Claims (Court).  In August 2001, the 
Court had vacated and remanded the Board's decision of 
February 2001 to enable VA to comply with the provisions of 
the VCAA.  

Having considered the appellant's contentions in light of the 
record and the applicable law, the Board finds that this 
matter is ready for appellate review.  


FINDINGS OF FACT

1. The appellant's claim for service connection for a 
psychiatric disorder was denied in a series of VA Regional 
Office (RO) and Board decisions prior to an adverse March 
1994 Memorandum Decision from the Court.

2. Evidence submitted since the March 1994 Court decision is 
new but does not bear directly and substantially on the 
question of whether the veteran incurred a psychiatric 
disorder as a result of service.





CONCLUSIONS OF LAW

1. The March 1994 Court decision is final. 38 U.S.C.A. § 7291 
(West 2002).

2. Evidence received since the March 1994 Court decision is 
not new and material, and the veteran's claim for service 
connection for a psychiatric disorder has not been reopened. 
38 U.S.C.A. §§ 5108, 7104, 7105, 7291 (West 2002); 38 C.F.R. 
§ 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

The appellant argues that he has submitted new and material 
evidence that is sufficient to reopen a claim of entitlement 
to service connection for a psychiatric disorder.  

Prior to proceeding with an examination of the appellant's 
application to reopen his previously denied claim, the Board 
must first determine whether the appellant has been apprised 
of the law and regulations applicable to this matter; the 
evidence that would be necessary to substantiate this matter; 
and whether the application has been developed to the extent 
required by the VCAA and other applicable law.  

The VCAA provides that VA shall apprise the claimant of what 
evidence would substantiate the claim for benefits and 
further allocate the responsibility for obtaining such 
evidence.  The VCAA further provides that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In part, the VCAA provides that VA 
is required to make reasonable efforts to obtain relevant 
governmental and private records that the claimant adequately 
identifies to VA and authorizes VA to obtain.  Under the 
VCAA, the assistance provided by the Secretary shall include 
a medical examination or obtaining a medical opinion when 
such an examination or opinion is necessary, as further 
defined by statute, to make a decision on the claim.  
38 U.S.C.A. § 5103A. 

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction decision (i.e., that of the RO) on a 
claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  In Pelegrini, the Court observed that VA 
must (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claims.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  VA must strictly comply with all relevant 
provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. App. 
183 (2002).   

The appellant's application to reopen the claim of service 
connection for a psychiatric disorder, last denied by the 
Court in February 1994, was received in September 1998.  
Thereafter, in an RO rating decision dated in March 1999, 
reopening of the claim was denied.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial RO adjudication denying the 
claim, the timing of the notice does not strictly comply with 
the express requirements of the law in Pelegrini.  However, 
the Board has undertaken review of the record in its whole 
and concludes that the record is complete and that no 
prejudice has inured to the appellant due to the timing of 
the notice.   

It cannot be doubted that the appellant was aware of what 
evidence would substantiate his attempt to reopen his claim.  
The record contains extensive correspondence between the 
appellant and VA relative to the reopening of the claim, 
prior September 1998.  The appellant was advised of what 
evidence would substantiate the claims by letter dated in 
August 1997.  Specifically, the appellant was advised of the 
definition of "new and material" evidence; and that he was 
to provide medical evidence showing that his disorder, 
although not diagnosed during service, began in military 
service or was caused by it.  The appellant responded in a 
statement received later in August 1997 that he had already 
submitted evidence that was sufficient to reopen and grant 
the claim.  He submitted duplicate copies of medical and lay 
evidence previously of record, and reiterated argument to the 
effect that a skin disorder diagnosed in service was 
misdiagnosed and instead represented the onset of his 
psychiatric disability.  

In the Statement of the Case in May 1999 and in a 
Supplemental Statement of the Case in January 2000, the 
appellant was advised by the RO that the evidence he had 
submitted had been previously considered or was not material 
under applicable law.  Following this correspondence, the 
appellant was again advised by letter dated in April 2000 
that, in order to reopen his claim, he was required to submit 
medical evidence of a psychiatric disability that was related 
to his military service.  

Although the Court's remand of August 2001 vacated the 
Board's decision of February 2001, the latter nonetheless 
remains a matter of record.  It clearly explains in detail 
the reasons and bases for the denial of the appellant's 
application to reopen his claim, including a discussion as to 
why the recently submitted evidence did not constitute "new 
and material evidence" within the meaning of the law.  

Following the Court's remand and by letter dated in January 
2003, the appellant was again apprised, by the undersigned, 
of the requirement to submit new and material evidence.  
Although it was held in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(DAV) that such advisements by the Board do not constitute 
sufficient notice under the VCAA, the January 2003 letter is 
also a matter of record.  The correspondence clearly advises 
the appellant of: (1) the requirement that he submit new and 
material evidence to reopen the claim; (2) the definition of 
"new and material" evidence; (3) the general law as to 
service connection; (4) what evidence would substantiate his 
claim to reopen, including competent medical evidence, and; 
(5) that it was his responsibility, if he was aware of such 
evidence, to forward it to VA or authorize its release.

Following the DAV decision, the Board remanded the claim in 
December 2003 and again advised the appellant that it was his 
responsibility to provide evidence that would constitute 
"new and material evidence," specifically alluded to by him 
in previous correspondence.  By letter dated in May 2004, the 
Appeals Management Center (AMC), in Washington, DC, complied 
with the Board's remand directives of December 2003.  The 
appellant did not respond to this advisement, and in a 
December 2004 Supplemental Statement of the Case, the 
appellant was again advised of his responsibility to provide 
"new and material" evidence and why his application to 
reopen the claim was being denied.

Given the numerous advisements accorded to the appellant, the 
Board concludes that he was aware of what evidence would 
substantiate his application to reopen his claim.  Thus, no 
prejudice has inured to the appellant because of the timing 
of VCAA notice.  

In this matter, VA has complied with the purpose of the 
notice requirement of the VCAA, and there is no further 
available evidence that would substantiate the claim.  See 38 
U.S.C.A § 5103(b) (providing, in substance, that after 
advisement to the claimant under the VCAA of any information 
which was not previously provided, if such information or 
evidence is not received within one year from the date of 
such notification, no benefit may be paid or furnished by 
reason of the claimant's application); PVA v. Secretary of 
Veterans Affairs, 345 F. 3d 1334 (Fed.Cir. 2003).  

VA has also made reasonable efforts to identify and obtain 
relevant records in support of the claim.  38 U.S.C.A.§ 5103A 
(a), (b) and (c).  In particular, VA obtained treatment 
records alluded to by the appellant, as will be discussed.  

Thus, the Board finds that VA has done everything reasonably 
possible to assist the appellant.  In the circumstances of 
this case, additional efforts to assist the appellant in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran).  VA 
has satisfied its duties to inform and assist the appellant 
at every stage of this case.  Given the extensive development 
undertaken by the RO and the fact that the appellant has 
pointed to no other evidence that has not been obtained, the 
Board finds that the record is ready for appellate review.

Analysis

The appellant is seeking to reopen a claim of service 
connection for a psychiatric disorder, last denied in a 
February 1994 Court decision.  Having carefully examined the 
record in light of the applicable law, the Board is of the 
opinion that new and material evidence sufficient to reopen 
the claim has not been obtained, and the appeal will be 
denied.

First, to the extent that this decision reiterates factual 
summaries previously considered by the Board, it is 
emphasized that such repetition only represents those matters 
that have remained unchanged by the Court's remand directives 
and evidence subsequently developed by the RO.  Fletcher v. 
Derwinski, 1 Vet. App. 394, 397 (1991) (In proceeding with a 
decision on the merits of an appellant's claim subsequent to 
remand, the Board is to fully readjudicate the issue on 
appeal in accordance with Court's directives, and such is not 
"merely for the purposes of rewriting the opinion so that it 
will superficially comply with the 'reasons or bases' 
requirement of 38 U.S.C. § 7104(d)(1).  A [Court] remand is 
meant to entail a critical examination of the justification 
for the decision.").  

The law provides that a final decision issued by an RO, the 
Board, or the Court may not thereafter be reopened and 
allowed, and a claim predicated on the same factual basis may 
not be considered. 38 U.S.C.A. §§ 7104, 7105, 7291 (West 
2004); see also 38 C.F.R. §§ 20.302, 20.1103 (2004). The 
exception to this rule is 38 U.S.C.A. § 5108 (West 2004), 
which states, in part, that "[i]f new and material evidence 
is presented or secured with respect to a claim which has 
been disallowed, the Secretary shall reopen the claim and 
review the former disposition of the claim." Thompson v. 
Derwinski, 1 Vet. App. 251, 253 (1991).

New and material evidence necessary to reopen a previously 
and finally disallowed claim must be secured or presented 
since the time that the claim was finally disallowed on any 
basis, not only since the time the claim was last disallowed 
on the merits. Evans v. Brown, 9 Vet. App. 273, 285 (1996).  
Therefore, the appellant's claim may be reopened only if new 
and material evidence has been secured or presented since the 
February 1994 rating decision.  See Glynn v. Brown, 6 Vet. 
App. 523 (1994).

Although by amendments to 38 C.F.R. § 3.156(a) made in August 
2001, the definition of "new and material" evidence was 
changed, the revised provisions are applicable only to claims 
to reopen filed on or after August 29, 2001, and are not 
therefore applied to this matter.  See 38 C.F.R. § 3.156(a) 
(2002).  In this appeal, "new and material evidence" means 
"evidence not previously submitted to agency decision makers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim."  38 C.F.R. § 3.156(a) (2001).  Such evidence could be 
construed as evidence that would contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it would not 
be enough to convince the Board to grant the claim.  Hodge v. 
West, 155 F. 3d 1356 (Fed. Cir. 1998).

The credibility of the evidence is presumed for the purpose 
of reopening.  Justus v. Principi, 3 Vet. App. 510 (1992).  
Whether new and material evidence is submitted is also a 
jurisdictional test - if such evidence is not submitted, then 
the claim cannot be reopened.  Barnett v. Brown, 83 F.3d 
1380, 1383-84 (Fed. Cir. 1996). 

At the time of the February 1994 Court decision, the evidence 
of record included the appellant's service medical records.  
These showed that in February and March 1952, the appellant 
was treated for episodes of seborrheic dermatitis.  Also of 
record was the appellant's February 1953 pre-separation 
physical examination.  There were no abnormalities noted as 
to his skin.  The medical report and the remainder of the 
appellant's service medical records are devoid of any 
complaints, symptoms, or diagnoses of a psychiatric disorder.  
In the accompanying report of medical history questionnaire, 
the appellant reported that he was in good health.  He 
specifically denied then having, or ever having had, frequent 
trouble sleeping, depression or obsessive worry, and nervous 
trouble of any sort.  The appellant reported that he was in 
good health, and the report of the medical history 
questionnaire is signed both by the appellant and a service 
department medical officer.

In March 1964, the appellant underwent a VA special 
dermatologic examination.  He reported having a recurrent 
pruritic pustular eruption of the scalp since 1952.  The 
diagnosis was dermatitis of an undetermined type by history.  
There is no reference to any incident of military service, in 
particular any indication that the skin disorder was related 
to any nervous condition.  

In July 1964 the appellant was hospitalized at a VA facility 
and treated for a duodenal ulcer, a passive-dependent 
personality disorder, and a chronic anxiety reaction with 
neurotic excoriations of the skin.  In a VA medical report 
dated in July 1965, the appellant was treated for a headache 
disorder; however, it was noted that his behavior was 
consistent with a personality trait disorder.  In July 1965, 
a VA medical history consultation also noted that the 
appellant had a personality disorder.  

The appellant was hospitalized in May 1966 for a period of 
approximately one month, and treated for a chronic peptic 
ulcer.  While hospitalized, he underwent a special 
psychiatric examination.  The examiner noted that the 
appellant's history was suggestive of an emotional 
disturbance of many years' duration.  She noted that shortly 
after his discharge from military service, the appellant 
avoided contact with other people for several months, and 
that he continued to remain alone.  It was also noted that 
the current clinical testing indicated the appellant had 
intellectual deterioration as a result of increasing 
confusion, disorganized thinking, and anxiety.  
The appellant was diagnosed in part as having a history of a 
duodenal ulcer, a passive-dependent personality with chronic 
anxiety, and a skin condition.  There are no references to 
any incident of military service in the foregoing medical 
evaluations.

In an August 1966 letter, F. W. Gissal, M.D. reported that 
the appellant had a chronic ulcer since 1959.  Dr. Gissal 
also noted that the appellant was "a very nervous 
individual."  There was no mention in Dr. Gissal's letter of 
any incident of the appellant's military service.  The 
appellant proffered a copy of a May 1952 letter written by 
him to his mother, while he was in military service.  In 
part, this letter reflects the appellant's report to his 
mother that his "nerves are so bad" that he was unable to 
"take much more of it."  Also of record is a September 1966 
letter from the appellant's mother in which she confirmed 
receiving the above letter at the time the appellant was 
serving on active military duty.  

In a May 1968 letter, Fredrick H. Bronson, M.D. reported that 
the appellant was being treated for persistent 
neurodermatitis of the scalp.  He reported that the appellant 
had informed him that the condition dated back to the 
appellant's time of active military service.  Dr. Bronson 
stated his opinion that the appellant's skin disorder was a 
"superficial symptomatology of an underlying emotional 
disorder."  

In an August 1968 VA special psychiatric examination the 
appellant was noted to have a mild anxiety reaction with 
somatization in a basically passive-aggressive personality.  
The examiner did not relate the appellant's psychological 
disorder to any incident of military service.  

In December 1968, VA mental health care professionals 
examined the appellant's claims folder.  In part, they 
reported that the appellant had an anxiety reaction of mild 
severity with somatization.  They noted that there was no 
history of any treatment for a neuropsychiatric condition 
during the military service, and that the appellant's 
"nervousness [was] due to a personality disturbance which is 
constitutional or developmental in nature and represents his 
resentment of not having his case adjudicated in accordance 
with his own ideas."   

The examiners also reported that the appellant had "become 
paranoid about the decision and cannot be dissuaded from it 
by logic."  The examiners observed that the appellant's "mild 
anxiety was secondary to his basic passive-aggressive 
personality as well as paranoid personality which is 
exacerbated by the adjudication not being in his favor."  

In letters dated in January 1970, August 1970, September 
1970, September 1990 and March 1991, Dr. Bronson reported 
that he believed the veteran's psychiatric disability was a 
result of in-service nervous symptoms.  He also added that it 
was "obvious" that the appellant's nervous condition was 
"apparently service-connected."  In the August 1970 letter, 
Dr. Bronson opined that VA physicians were mistaken in 
believing that the appellant's psychiatric disorder did not 
relate to his military service, and that the appellant's in-
service dermatological treatment was the product of an 
erroneous diagnosis.  In his March 1991 letter, Dr. Bronson 
reported that the appellant had informed him that pertinent 
service medical records had been destroyed or lost.  

Obtained in support of the current attempt to reopen his 
claim is the report of a VA medical examination in September 
1997, reflecting the appellant to have been diagnosed as 
having a history of dermatitis consistent with 
neurodermatitis, mild seborrheic dermatitis and mild 
dermatitis.  The examiner noted that even though the 
appellant could have a neurodermatitis, evidence of the 
condition being currently present was not noted on the 
examination.  

Although "new," because it was not previously of record, 
the September 1997 report is not material, because it is 
silent relative to any linkage between the appellant's 
disorder and his military service.  Morton v. Principi, 3 
Vet. App. 508, 509 (1992); Mingo v. Derwinski, 2 Vet. App. 
51, 53 (1992) (evidence of an appellant's current condition 
is not generally relevant to the issue of service 
connection, absent some competent linkage to military 
service).  

The appellant has also submitted a copy of a July 1951 
letter authored by the Rev. G.H., to an unnamed chaplain of 
the appellant's military unit, as well as copies of numerous 
letters written by and to the appellant from various family 
members during the appellant's military service.  These 
materials are "new," but they are clearly not "material" 
within the meaning of the law.

Although the Rev. G.H. relates that the appellant's parents 
had then received letters from their son of a "melancholy 
nature," there is no reference in this letter to any 
developing psychiatric symptoms.  Similarly, the various 
letters by and to the appellant merely reflect the 
occurrences of military life, and are without reference to 
any psychiatric complaints or symptoms.  

Also of record is an October 1999 VA psychiatric examination 
report. The examiner reported that he had extensively 
reviewed the appellant's VA claims folder, and that he had 
conducted an interview with the appellant.  After reviewing 
such data, the examiner opined that the multiple references 
to personality disorders were the most likely underlining 
pathology of the appellant's complaints.  However, even 
though he noted the presence of paranoid personality traits, 
the examiner reported he found  "[n]o diagnosis."  

During the June 2000 Travel Board hearing, the appellant 
reiterated previously advanced contentions and accounts of 
his military service and its aftermath.  He alluded to no 
competent medical opinion that was not of record, and which 
indicated that he had a psychiatric disorder that was caused 
by military service.   

Beyond the evidence that was previously of record, the 
appellant has essentially reiterated his subjective belief 
that (1) he has a psychiatric disorder and (2) such disorder 
was caused by military service.  Although assertions and 
evidence are generally presumed credible for the limited 
purpose of ascertaining whether new and material evidence has 
been obtained, such evidence must be competent.  Laypersons, 
such as the appellant, are not qualified to render medical 
opinions regarding the etiology of disorders and 
disabilities, and his opinion is entitled to no weight.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  See also 
Pollard v. Brown, 6 Vet. App. 11 (1993) (lay assertions, even 
if new, still would not be material evidence); Moray v. 
Brown, 5 Vet. App. 211, 214 (1993) (implicitly holding that 
if lay assertions of medical causation will not suffice 
initially to establish a plausible basis for the claim, then 
it necessarily follows that such assertions cannot serve as 
the predicate to reopen a claim).  Accordingly, in the 
absence of new and material evidence, the claim for service 
connection for a psychiatric disorder may not be reopened 


ORDER

New and material evidence not having been received, the 
appeal is denied.



	                        
____________________________________________
	CHARLES E. HOGEBOOM 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


